Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 1, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

  155198                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                            Kurtis T. Wilder
  v                                                                 SC: 155198                       Elizabeth T. Clement,
                                                                    COA: 327063                                       Justices
                                                                    Wayne CC: 14-007222-FH
  HAROLD LAMONT WALKER,
             Defendant-Appellant.
  _____________________________________/

        On order of the Court, the application for leave to appeal the December 1, 2016
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).

         The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing: (1) whether the defendant is entitled to a new trial based on the trial
  judge’s comments to the jury in lieu of the standard “deadlocked jury” instruction,
  M Crim JI 3.12; (2) whether Offense Variable 19 (OV 19), MCL 777.49, was improperly
  assigned 10 points for interference with the administration of justice, see People v Hardy,
  494 Mich. 430, 438 (2013), and People v Adams, 430 Mich. 679, 689 (1988); and (3) if
  OV 19 was misscored, whether the defendant is entitled to resentencing before a different
  judge based on the judge’s verbal exchange with the defendant at sentencing. In addition
  to the brief, the appellant shall electronically file an appendix conforming to MCR
  7.312(D)(2). In the brief, citations to the record must provide the appendix page numbers
  as required by MCR 7.312(B)(1). The appellee shall file a supplemental brief within 21
  days of being served with the appellant’s brief. The appellee shall also electronically file
  an appendix, or in the alternative, stipulate to the use of the appendix filed by the
  appellant. A reply, if any, must be filed by the appellant within 14 days of being served
  with the appellee’s brief. The parties should not submit mere restatements of their
  application papers.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 1, 2018
           a0529
                                                                               Clerk